MORRISON, Presiding Judge.
The offense is the possession of amphetamine ; the punishment, a fine of. $500.
The State, through her district attorney, confesses error, and we agree. Subsequent to the instant prosecution, this Court in Harrell v. State, Tex.Cr.App., 314 S.W.2d 590, held that Section 8 of Article 726c. *56Vernon’s Ann.P.C., insofar as it attempts to make unlawful the possession and delivery of amphetamine is void because of indefiniteness and uncertainty.
The judgment is reversed and the prosecution is ordered dismissed.